
	

115 S3034 IS: Rural Jobs and Investment Act of 2018
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3034
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2018
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act to reauthorize the rural business
			 investment program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Rural Jobs and Investment Act of 2018.
 2.Rural innovation stronger economy grant programSubtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end the following:
			
				379I.Rural innovation stronger economy grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a rural jobs accelerator partnership established after the date of enactment of this section that—
 (A)organizes key community and regional stakeholders into a working group that— (i)focuses on the shared goals and needs of the industry clusters that are objectively identified as existing, emerging, or declining;
 (ii)represents a region defined by the partnership in accordance with subparagraph (B); (iii)includes 1 or more representatives of each of—
 (I)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
 (II)a private entity; and (III)a government entity;
 (iv)may include 1 or more representatives of— (I)an economic development or other community or labor organization;
 (II)a financial institution, including a community development financial institution (as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702));
 (III)a philanthropic organization; and (IV)a rural cooperative, if the cooperative is organized as a nonprofit organization; and
 (v)has, as a lead applicant— (I)a District Organization (as defined in section 300.3 of title 13, Code of Federal Regulations (or a successor regulation));
 (II)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or a consortium of Indian tribes;
 (III)a State or a political subdivision of a State, including a special purpose unit of a State or local government engaged in economic development activities, or a consortium of political subdivisions;
 (IV)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a consortium of institutions of higher education; or
 (V)a public or private nonprofit organization; and (B)subject to approval by the Secretary, may—
 (i)serve a region that is— (I)a single jurisdiction; or
 (II)if the region is a rural area, multijurisdictional; and (ii)define the region that the partnership represents, if the region—
 (I)is large enough to contain critical elements of the industry cluster prioritized by the partnership;
 (II)is small enough to enable close collaboration among members of the partnership; (III)includes a majority of communities that are located in—
 (aa)a nonmetropolitan area that qualifies as a low-income community (as defined in section 45D(e) of the Internal Revenue Code of 1986); and
 (bb)an area that has access to or has a plan to achieve broadband service (within the meaning of title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.)); and
 (IV)(aa)has a population of 50,000 or fewer inhabitants; or (bb)for a region with a population of more than 50,000 inhabitants, is the subject of a positive determination by the Secretary with respect to a rural-in-character petition, including such a petition submitted concurrently with the application of the partnership for a grant under this section.
 (2)Industry clusterThe term industry cluster means a broadly defined network of interconnected firms and supporting institutions in related industries that accelerate innovation, business formation, and job creation by taking advantage of assets and strengths of a region in the business environment.
 (3)High-wage jobThe term high-wage job means a job that provides a wage that is greater than the median wage for the applicable region, as determined by the Secretary.
 (4)Jobs acceleratorThe term jobs accelerator means a jobs accelerator center or program located in or serving a low-income rural community that may provide co-working space, in-demand skills training, entrepreneurship support, and any other services described in subsection (d)(1)(B).
 (5)Small and disadvantaged businessThe term small and disadvantaged business has the meaning given the term small business concern owned and controlled by socially and economically disadvantaged individuals in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)). (b)Establishment (1)In generalThe Secretary shall establish a grant program under which the Secretary shall award grants, on a competitive basis, to eligible entities to establish jobs accelerators, including related programming, that—
 (A)improve the ability of distressed rural communities to create high-wage jobs, accelerate the formation of new businesses with high-growth potential, and strengthen regional economies, including by helping to build capacity in the applicable region to achieve those goals; and
 (B)help rural communities identify and maximize local assets and connect to regional opportunities, networks, and industry clusters that demonstrate high growth potential.
							(2)Cost-sharing
 (A)In generalThe Federal share of the cost of any activity carried out using a grant made under paragraph (1) shall be not greater than 80 percent.
 (B)In-kind contributionsThe non-Federal share of the total cost of any activity carried out using a grant made under paragraph (1) may be in the form of donations or in-kind contributions of goods or services fairly valued.
 (3)Selection criteriaIn selecting eligible entities to receive grants under paragraph (1), the Secretary shall consider— (A)the commitment of participating core stakeholders in the jobs accelerator partnership, including a demonstration that—
 (i)investment organizations, including venture development organizations, venture capital firms, revolving loan funders, angel investment groups, community lenders, community development financial institutions, rural business investment companies, small business investment companies (as defined in section 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662)), philanthropic organizations, and other institutions focused on expanding access to capital, are committed partners in the jobs accelerator partnership and willing to potentially invest in projects emerging from the jobs accelerator;
 (ii)institutions of higher education, applied research institutions, workforce development entities, and community-based organizations are willing to partner with the jobs accelerator to provide workers with skills in computer science and other technology programs relevant to the industry cluster needs of the region, with an emphasis on the use of on-the-job training, registered apprenticeships, customized training, classroom occupational training, or incumbent worker training; and
 (iii)employers are willing to hire workers to work remotely from the jobs accelerator in high-wage jobs; (B)the ability of the eligible entity to provide the non-Federal share as required under paragraph (2);
 (C)the speed of available broadband service and how the jobs accelerator plans to improve access to high-speed broadband service, if necessary, and leverage that broadband service for programs of the jobs accelerator;
 (D)the identification of a targeted industry cluster, including a description of— (i)data showing the existence of emergence of an industry cluster;
 (ii)the importance of the industry cluster to economic growth in the region; (iii)the specific needs and opportunities for growth in the industry cluster;
 (iv)the unique assets a region has to support the industry cluster and to have a competitive advantage in that industry cluster;
 (v)evidence of a concentration of firms or concentration of employees in the industry cluster; and (vi)available industry-specific infrastructure that supports the industry cluster;
 (E)the ability of the partnership to link rural communities to markets, networks, industry clusters, and other regional opportunities and assets—
 (i)to improve the competitiveness of the rural region; (ii)to repatriate United States jobs;
 (iii)to foster high-wage job creation; (iv)to support innovation and entrepreneurship; and
 (v)to promote private investment in the rural regional economy; (F)other grants or loans of the Secretary and other Federal agencies that the jobs accelerator would be able to leverage; and
 (G)prospects for the proposed center and related programming to have sustainability beyond the full maximum length of assistance under this subsection, including the maximum number of renewals.
							(4)Grant term and renewals
 (A)TermThe initial term of a grant under paragraph (1) shall be 4 years. (B)RenewalThe Secretary may renew a grant under paragraph (1) for an additional period of not longer than 2 years if the Secretary is satisfied, using the evaluation under subsection (e)(2), that the grant recipient has successfully established a jobs accelerator and related programming.
 (5)Geographic distributionTo the maximum extent practicable, the Secretary shall provide grants under paragraph (1) for jobs accelerators and related programming in not fewer than 25 States at any time.
 (c)Grant amountA grant awarded under subsection (b) may be in an amount equal to— (1)not less than $500,000; and
 (2)not more than $2,000,000. (d)Use of funds (1)In generalSubject to paragraph (2), funds from a grant awarded under subsection (b) may only be used—
 (A)to construct, purchase, or equip a building to serve as an innovation center, which may include— (i)housing for business owners or workers;
 (ii)co-working space, which may include space for remote work; (iii)space for businesses to utilize with a focus on entrepreneurs and small and disadvantaged businesses but that may include collaboration with companies of all sizes;
 (iv)job training programs; and (v)efforts to utilize the innovation center as part of the development of a community downtown; and
 (B)to support programs to be carried out at, or in direct partnership with, the jobs accelerator that support the objectives of the jobs accelerator, including—
 (i)linking rural communities to markets, networks, industry clusters, and other regional opportunities to support high-wage job creation, new business formation, and economic growth;
 (ii)integrating small businesses into a supply chain; (iii)creating or expanding commercialization activities for new business formation;
 (iv)identifying and building assets in rural communities that are crucial to supporting regional economies;
 (v)facilitating the repatriation of high-wage jobs to the United States; (vi)supporting the deployment of innovative processes, technologies, and products;
 (vii)enhancing the capacity of small businesses in regional industry clusters, including small and disadvantaged businesses;
 (viii)increasing United States exports and business interaction with international buyers and suppliers; (ix)developing the skills and expertise of local workforces, entrepreneurs, and institutional partners to support growing industry clusters, including the upskilling of incumbent workers;
 (x)ensuring rural communities have the capacity and ability to carry out projects relating to housing, community facilities, infrastructure, or community and economic development to support regional industry cluster growth;
 (xi)establishing training programs to meet the needs of employers in a regional industry cluster and prepare workers for high-wage jobs; and
 (xii)any other activities that the Secretary may determine to be appropriate. (2)Requirement (A)In generalSubject to subparagraph (B), not more than 10 percent of a grant awarded under subsection (b) shall be used for direct costs associated with administering the grant.
 (B)IncreaseThe Secretary may increase the percentage described in subparagraph (A) on a case-by-case basis. (e)Annual activity report and evaluationNot later than 1 year after receiving a grant under this section, and annually thereafter for the duration of the grant, an eligible entity shall—
 (1)report to the Secretary on the activities funded with the grant; and (2)(A)evaluate the progress that the eligible entity has made toward the strategic objectives identified in the application for the grant; and
 (B)measure that progress using performance measures during the project period, including— (i)high-wage jobs created;
 (ii)high-wage jobs retained; (iii)private investment leveraged;
 (iv)businesses improved; (v)new business formations;
 (vi)new products or services commercialized; (vii)improvement of the value of existing products or services under development;
 (viii)regional collaboration, as measured by such metrics as— (I)the number of organizations actively engaged in the industry cluster;
 (II)the number of symposia held by the industry cluster, including organizations that are not located in the immediate region defined by the partnership; and
 (III)the number of further cooperative agreements; (ix)the number of education and training activities relating to innovation;
 (x)the number of jobs relocated from outside of the United States to the region; (xi)the amount and number of new equity investments in industry cluster firms;
 (xii)the amount and number of new loans to industry cluster firms; (xiii)the dollar increase in exports resulting from the project activities;
 (xiv)the percentage of employees for which training was provided; (xv)improvement in sales of participating businesses;
 (xvi)improvement in wages paid at participating businesses; and (xvii)improvement in income of participating workers.
								(f)Interagency task force
 (1)In generalThe Secretary shall establish an interagency Federal task force to support the network of jobs accelerators by—
 (A)providing successful applicants with available information and technical assistance on Federal resources relevant to the project and region;
 (B)establishing a Federal support team comprised of staff from participating agencies in the task force that shall provide coordinated and dedicated support services to jobs accelerators; and
 (C)providing opportunities for the network of jobs accelerators to share best practices and further collaborate to achieve the purposes of this section.
 (2)MembershipThe task force established under paragraph (1) shall— (A)be co-chaired by—
 (i)the Secretary of Commerce (or a designee); and (ii)the Secretary (or a designee); and
 (B)include— (i)the Secretary of Education (or a designee);
 (ii)the Secretary of Energy (or a designee); (iii)the Secretary of Health and Human Services (or a designee);
 (iv)the Secretary of Housing and Urban Development (or a designee); (v)the Secretary of Labor (or a designee);
 (vi)the Secretary of Transportation (or a designee); (vii)the Secretary of the Treasury (or a designee);
 (viii)the Administrator of the Environmental Protection Agency (or a designee); (ix)the Administrator of the Small Business Administration (or a designee);
 (x)the Federal Co-Chair of the Appalachian Regional Commission (or a designee); (xi)the Federal Co-Chairman of the Board of the Delta Regional Authority (or a designee);
 (xii)the Federal Co-Chair of the Northern Border Regional Commission (or a designee); (xiii)national and local organizations that have relevant programs and interests that could serve the needs of the jobs accelerators;
 (xiv)representatives of State and local governments or State and local economic development agencies; and
 (xv)such other heads of Federal agencies and non-Federal partners as determined appropriate by the co-chairs of the task force.
 (g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.. 3.Rural business investment program (a)Limitation on Rural Business Investment Companies Controlled by Farm Credit System InstitutionsSection 384J(c) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–9(c)) is amended by striking 25 and inserting 50.
 (b)ReauthorizationSection 384S of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–18) is amended by striking 2018 and inserting 2023.
 (c)Coordination with small business investment company programSubtitle H of the Consolidated Farm and Rural Development Act is amended by inserting after section 384P (7 U.S.C. 2009cc–15) the following:
				
					384Q.Coordination with small business investment company program
 (a)In generalA rural business investment company shall be eligible to apply for a license under section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)) to operate as a small business investment company under title III of that Act (15 U.S.C. 681 et seq.).
 (b)Expedited considerationTo the maximum extent practicable, the Administrator of the Small Business Administration shall expedite the consideration of an application of a rural business investment company submitted in accordance with subsection (a).
 (c)Deferral of interest paymentsFor the first debenture purchased or guaranteed by the Small Business Administration under section 303 of the Small Business Investment Act of 1958 (15 U.S.C. 683) that is issued with respect to a rural business investment company that is licensed in accordance with subsection (a)—
 (1)interest shall accrue in the same manner as other debentures purchased or guaranteed under that section; and
 (2)during the first 5 years of the term of the debenture, the rural business investment company shall not be required to make payments with respect to the interest that accrues on the debenture.
 (d)Memorandum of understandingThe Secretary may enter into a memorandum of understanding with the Administrator of the Small Business Administration—
 (1)to carry out this section; and (2)to carry out outreach activities to promote application under subsection (a) to—
 (A)rural business investment companies; and (B)rural communities..
 4.Business and innovation services essential community facilitiesSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
			
 (27)Business and innovation services essential community facilitiesThe Secretary may make loans and loan guarantees under this subsection and grants under paragraphs (19), (20), and (21) for essential community facilities for business and innovation services, such as incubators, co-working spaces, makerspaces, and residential entrepreneur and innovation centers..
		
